IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 18, 2008
                                     No. 07-40044
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

MARK ANTHONY BAXTER

                                                  Petitioner-Appellant

v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:05-CV-448


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Petitioner-Appellant Mark Anthony Baxter, Texas prisoner # 1155779,
was convicted by a jury of aggravated assault against a public servant for which
he was sentenced to 50 years imprisonment. His conviction was affirmed on
appeal and he was denied state habeas relief. Baxter filed a 28 U.S.C. § 2254
application, which the district court denied. After denying Baxter’s § 2254
application, the district court granted Baxter a certificate of appealability on the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 07-40044

questions whether there is a reasonable likelihood that the jury applied a
mandatory evidentiary presumption in a way that violates the Constitution and
whether Baxter suffered prejudice from his trial counsel’s failure to object to jury
instructions containing a mandatory evidentiary presumption.
      Regarding the jury instruction issue, Baxter contends that his
constitutional rights were violated when the trial court failed to give a charge on
the presumption that, he insists, was mandated by Texas Penal Code § 2.05(a)(2)
(Vernon 2005) after the court gave the jury a Texas Penal Code § 22.02(c)
(Vernon 2005) instruction on a presumed fact.           His argument consists of
generalized legal boilerplate regarding jury instructions and due process. He
asserts in a conclusional fashion that there is a reasonable likelihood that the
jury applied the presumption in a way that violated the Constitution. In light
of the record and the detailed analyses of the state appellate court and the
district court, we conclude that Baxter has failed to establish that the district
court erred in denying habeas relief on this issue. See Ortiz v. Quarterman, 504
F.3d 492, 496 (5th Cir. 2007); 28 U.S.C. § 2254(d).
      Baxter also asserts a claim of ineffective assistance of counsel. Although
Baxter insists that there is a reasonable likelihood that the jury would have
returned a different verdict if it had been properly instructed, he does not
address the detailed analysis performed by the district court regarding this
issue. His argument is conclusional, at best.          Conclusional allegations of
ineffective assistance of counsel are insufficient to establish the petitioner’s right
to habeas relief. Miller v. Johnson, 200 F.3d 274, 282 (5th Cir. 2000). Moreover,
Baxter’s argument does not amount to the affirmative showing of prejudice that
is required under Strickland v. Washington, 466 U.S. 668, 693-94 (1984). His
argument thus fails to establish that the district court erred in denying habeas
relief on this ground. See Ortiz, 504 F.3d at 496; § 2254(d).
      The district court’s judgment is AFFIRMED.



                                          2